Citation Nr: 9910654	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Laurie R. Pearlman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  The veteran died on February [redacted], 1993.  

The appeal is before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board denied service connection for the cause of the 
veteran's death in a January 1997 decision.  The U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated the Board's 
determination in an October 1998 decision.  The Court 
remanded the case to the Board for adjudication consistent 
with its decision.  [redacted].  


FINDINGS OF FACT

1.  The RO has satisfied the duty to assist the appellant in 
developing facts pertinent to the claim.  

2.  The veteran died on February [redacted], 1993, at the age 
of 72 from acute respiratory failure due to chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis.  

3.  A preponderance of the evidence demonstrates that the 
veteran did not have  full-body mustard gas exposure during 
active service.  

4.  The probative evidence demonstrates a post-service cause 
for the development of chronic respiratory disease.  

5.  The appellant has not presented or identified competent 
medical evidence relating post-service COPD or pulmonary 
fibrosis to any other incident or event of active service.  

6.  A service-related disease or injury did not contribute 
materially or substantially to cause the veteran's death.  

7.  The veteran's death was not due to service-connected 
disease or injury, and the veteran did not have a disability 
evaluated as total and permanent in nature at the time of his 
death.  


CONCLUSIONS OF LAW

1.  COPD and pulmonary fibrosis were not incurred during 
active military service and may not be presumed to have been 
incurred in service due to mustard gas exposure.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137, 5107 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.303, 3.316 (1998).

2.  The veteran's death was not due to mustard gas exposure 
or any other service-related disease or injury.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on February [redacted], 1993 at the age of 72.  
The certificate of death lists the immediate cause of death as 
acute respiratory failure due to COPD and pulmonary fibrosis.  
It also lists acute renal failure as a significant condition 
contributing to death.  

The veteran's physical examination at enlistment, dated in 
July 1942, shows that an x-ray taken that same month revealed 
a calcified paratracheal lymph node.  The entrance 
examination upon call to active duty, dated in December 1942, 
noted normal lungs and a negative chest x-ray dated December 
17, 1942.

The service medical records show the veteran was admitted on 
December 27, 1942 for a four-day history of cough and 
greenish expectoration.  The veteran was hospitalized on 
December 31, 1942 with a tentative diagnosis of acute 
catarrhal nasopharyngitis.  It has been noted that a 
physician added to that diagnosis "[p]neumonia, lobar, type 
undetermined, left base, secondary to common cold."  
On hospital admission the veteran related having a tendency 
toward mild-low-grade pain in his left chest since having had 
pleurisy one and one-half years earlier.  Radiological report 
dated January 2, 1943 noted the veteran to have mild 
cloudiness in the left cardio-phrenic angle and at the 
extreme left base.  The basal markings and both hilar shadows 
were increased.  An impression of left base pneumonia was 
given.  The veteran was provided routine care.  A 
radiological report dated January 11, 1943, noted the lung 
fields were essentially negative.  The veteran felt fine on 
the following day and had no further complaints.  The veteran 
returned to duty.  The final diagnosis was acute catarrhal 
nasopharyngitis and acute lobar pneumonia, type uncommon, 
left base, which was described as improved at discharge.  


The service medical records show the veteran was admitted on 
October 8, 1944 for acute catarrhal nasopharyngitis and 
possible atypical pneumonia.  The records also include a 
notation of rhinitis.  Radiologic examination of the chest 
showed the lung fields were clear.  The veteran received 
routine care and he was discharged to duty on October 12, 
1944.  

The veteran was seen for a one-day history of productive 
cough in January 1946, for which he received treatment at 
that time.  There was no follow-up care indicated.  

The veteran's separation examination, dated in March 1946, 
noted no abnormalities.  The veteran reported a history of 
pneumonia for two and one-half weeks in January 1943 at Camp 
Crowder, as well as a history of pleurisy in July 1944 while 
stationed in India.  He stated that he had no disabling 
disease or injury at that time.  The physician noted the 
history of pneumonia but reported that the examination of the 
lungs showed no abnormalities.  Chest x-ray examination was 
negative.  The physician opined that the in-service pneumonia 
would not result in disability or untimely death.  

The veteran filed his original application for compensation 
for a lung disorder in April 1946.  He claimed that his pre-
service pleurisy manifested by colds and pain on breathing, 
which had been diagnosed in 1940, was aggravated by military 
service.  

In April 1946, the RO denied service connection for pleurisy.  
Following receipt of all the veteran's service medical 
records, the RO confirmed and continued that denial in 
December 1948.  The RO notified the veteran of these 
decisions by letters dated April 29, 1946 and December 16, 
1948; the veteran did not appeal.  

The veteran submitted a letter from M.L., M.D., which is 
dated in March 1962.  The physician stated that he first saw 
the veteran in April 1961 for complaints of shortness of 
breath and chest discomfort.  The veteran related a history 
of in-service pneumonia in 1942 and that he was told he had 
scarring of the right lung.  A chest x-ray examination showed 
granulomatous changes and subsequent testing showed the 
veteran had pulmonary sarcoidosis with alveolar-capillary 
block.  

In his March 1962 letter, the veteran expressed the opinion 
that the 1942 bout of pneumonia caused a weakened chest thus 
making him more susceptible to contract any other chest 
condition such as pulmonary sarcoidosis.  He also maintained 
that he was misdiagnosed at the time of separation and that 
this condition was present during active service.  The 
veteran did not relate having had chronic lung or respiratory 
problems since his release from service.  

In April 1961, the RO denied service connection for pulmonary 
sarcoidosis.  The veteran appealed that decision.  

Another letter from Dr. M.L., dated in May 1962, noted the 
veteran's sarcoidosis was of unknown etiology and was most 
likely in existence for many years prior to 1961.  The 
physician noted the veteran's history of pneumonia in 1940 
[presumably referring to 1942/1943] while in the Army.  The 
physician stated that it was entirely possible that the 
pneumonia dated the onset of the sarcoidosis.  

In his July 1962 substantive appeal, the veteran contended 
that upon his discharge in March 1946, x-ray examination had 
shown an infection, which the army called a viral infection.  
He contended that the army did not perform tests to determine 
the precise nature of the infection.  He stated that he filed 
for compensation for chest pain after active service, but did 
not appeal the denial because he had not yet developed any 
other symptoms.  He noticed as the years progressed that he 
had increasing shortness of breath and when the condition 
became bad he visited his physician, who diagnosed the 
infection as sarcoid.  

The veteran contended that it was rare for a native born New 
Yorker living in New York to contract that disease, and that 
it generally took years for the disease to be detected.  He 
believed the chances of his contracting the disease while 
stationed for two years in India were much greater.

In January 1963, the Board denied service connection for 
pulmonary sarcoidosis.  

In December 1972, the veteran filed a claim to reopen service 
connection for pulmonary sarcoidosis.  In January 1973, the 
RO denied reopening service connection for pulmonary 
sarcoidosis.  The RO notified the veteran of that decision by 
letter dated January 12, 1973; the veteran did not appeal.  

The veteran filed an application for compensation for COPD, 
bronchiectasis and sarcoidosis due to mustard gas exposure on 
August 15, 1991.  The veteran stated he was filing his 
application for compensation under the "MUSTARD GAS TESTING 
RULE."  The veteran included private medical records with 
his claim.  

Private records from a March 1991 hospitalization show the 
veteran was admitted for severe pulmonary insufficiency and 
acute bronchitis.  The veteran complained of fever, cough and 
dyspnea at admission.  The physician noted a prior medical 
history of long-standing sarcoidosis and COPD.  The veteran 
related a 10-year history of cigarette smoking but had quit 
35 years earlier.  The veteran also related a 30-year history 
of unprotected exposure to paint in the manufacture of 
venetian blinds and also to saw-dust.  "No masks were worn 
at that time."  The veteran did not relate a history of 
mustard gas exposure during active service or of having 
progressive breathing difficulties since separation from 
service.  The physician reported that he could not definitely 
identify pneumonia on chest x-ray examination due to 
extensive fibrosis and calcifications.  On discharge the 
diagnosis was pulmonary sarcoidosis, moderate-to-severe COPD 
and pneumonia.  

The veteran was again admitted in April 1991 for severe 
pulmonary insufficiency and possible pneumonia.  The veteran 
complained of increased edema of the feet and legs, shortness 
of breath, and a general ill feeling with weakness.  The 
admission diagnosis was suspect pneumonitis, COPD, pulmonary 
sarcoidosis, hypoxia, hypercapnia, and hypertension.  The 
physician reported that he could not definitely identify a 
pneumonitis on chest x-ray examination due to extensive 
fibrosis and calcifications.  The physician's final 
impressions included increasing respiratory distress, fatigue 
and weakness, sarcoidosis with interstitial fibrosis, history 
of hypertension, pulmonary function tests compatible with 
concomitant COPD, and spray paint and saw-dust exposure.  

Both physicians who examined and treated the veteran during 
these hospitalizations remarked that the veteran's thirty-
year history of lung exposure to particulates and spray paint 
and saw-dust contributed to the veteran's condition.  
[redacted].  

The veteran submitted two statements from R.H., M.D., who is 
a specialist in pulmonary medicine.  In an August 1991 
letter, Dr. R.H. reported that the veteran's diagnosis was 
COPD, bronchiectasis and sarcoidosis.  An August 1992 
declaration from Dr. R.H. stated that he had been treating 
the veteran since May 1991 for COPD, chronic bronchitis, 
bronchiectasis and bullae.  Dr. R.H. noted that the veteran 
also presented with emphysema and laryngitis.  

In his October 1992 notice of disagreement, the veteran 
argued that he should be service-connected for residuals of 
mustard gas exposure.  In support of his claim the veteran 
cited to 38 C.F.R. § 3.316, which became effective on July 
31, 1992.  He also included a copy of the final rule as 
reported in the Federal Register at volume 57, number 148, 
pages 33875-33877.  The veteran related that during December 
1942, while stationed at Camp Crowder, Missouri, he was 
required to take part in a secret test of protective 
equipment in which he was purposely exposed to mustard gas.  

The veteran reported that at the time he was subjected to the 
test, he had just recovered from pneumonia, making him 
particularly susceptible to lung damage from the exposure to 
the mustard gas.  He also noted that he had been instructed 
not to discuss his involvement in those tests.  The veteran 
referred to the physician's August 1992 declaration 
establishing that he did in fact develop chronic forms of 
bronchiectasis, emphysema and laryngitis due to mustard gas 
exposure.  The veteran stated "[b]efore enactment of this 
regulation, I faced an insurmountable disadvantage when 
attempting to establish entitlement to compensation because 
the tests were conducted behind a strictly enforced veil of 
secrecy, medical records associated with the tests were 
unavailable, and no long-term follow-up examinations were 
conducted.  As a result, my service medical records may not 
show evidence of the acute effects of mustard gas exposure."  

In a June 1993 statement to her congressman, the appellant 
submitted essentially the same statement as the veteran 
submitted in support of his claim.  She filed her application 
for dependency and indemnity compensation in August 1993, 
claiming the veteran's death was due to respiratory failure 
caused by exposure to mustard gas during World War II.  In a 
separate statement to her congressman, dated in August 1993, 
the appellant stated that "after being subjected to mustard-
gas testing during his army service, [the veteran] developed 
serious lung problems which plagued him for the rest of his 
life."  

In July 1993, the RO requested information from the 
Department of the Army regarding the veteran's claimed 
exposure to mustard gas while stationed at Camp Crowder, 
Missouri.  In a September 1993 statement, the Department of 
the Army referred the RO to the U.S. Army Chemical and 
Biological Defense Agency for the requested information.  The 
RO requested the information from that facility in November 
1993, January 1994 and February 1994.  This facility 
responded in May 1994 that it needed additional information 
in order to conduct a search of their records.  

The Director of the VA Compensation and Pension Service 
reported to the RO in May 1994 that according to records 
provided to VA by the Department of Defense Mustard Gas Study 
Project, Camp Crowder was not involved in any type of 
chemical/biological warfare activity.  

At the personal hearing, the appellant's daughter, who is now 
the appellant's representative, testified that the veteran 
developed chronic respiratory problems immediately following 
the secret mustard gas testing, for which he was hospitalized 
for two weeks.  Transcript, p. 1 (Jan. 1995).  She testified 
that the veteran continued to have the same chronic 
respiratory problems during the remainder of his active 
service, which again resulted in hospitalization in October 
1944, as well as after separation from service.  Tr., pp. 1-
2.  She testified that the veteran was told to remain silent 
about the testing and he only filed a claim after learning 
that a regulation regarding mustard gas exposure was to be 
enacted.  Tr., p. 2.  The appellant's daughter acknowledged 
that she had been informed that Camp Crowder, Missouri, was 
not one of the places where mustard gas testing had been 
performed.  Tr., p. 3.  The appellant testified that she met 
the veteran shortly after separation and that he had had 
respiratory problems all the time they were together.  Tr., 
p. 5.  She testified that the veteran mentioned the in-
service experimentation when the regulation first came out 
but that he may have mentioned it prior to that time.  Tr., 
p. 5.  She also testified that the veteran had been seeing 
physicians for treatment of his respiratory problems since 
they had known each other and this treatment continued 
through the years.  Tr., p. 6.  Finally, the appellant's 
daughter reiterated that the exposure to mustard gas occurred 
in December 1942, which was prior to the December 1942 
hospitalization.  Tr., p. 7.  

In January 1995, the RO forwarded the specific in-service 
exposure information requested by the U.S. Army Chemical and 
Biological Defense Command, Historical Division, in its May 
1994 letter.  

In February 1995, the U.S. Army Chemical and Biological 
Defense Command. Historical Division responded that it was 
unable to assist in researching the veteran's claim.  The 
organization noted that it appeared that the veteran may have 
been describing his gas chamber training, i.e., tear gas 
and/or chlorine, during basic training.  


Criteria

Dependency and Indemnity Compensation is paid to the 
surviving spouse, children, or parents of a qualifying 
veteran who dies from a service-connected disability.  38 
U.S.C.A. § 1310 (West 1991).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1998).  

Where a veteran served for at least 90 days during a period 
of war, and a presumptive disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


With regard to claims for service connection based on mustard 
gas exposure, the regulation provides, in pertinent part, 
that service connection will be established for specified 
conditions, including COPD, emphysema, asthma, bronchitis, 
and chronic laryngitis, which develop subsequent to full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active service.  Service connection will not be established 
under the regulation if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the condition.  38 C.F.R. § 3.316.  

Under 38 U.S.C.A. § 5107(a) (West 1991), a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  




Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

For veterans exposed to specified vesicant agents, this 
initial burden is relaxed.  See 38 C.F.R. § 3.316 (1998).  
This regulation provides that:

	(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below[,] 
together with the subsequent development of any of the 
indicated conditions[,] is sufficient to establish service 
connection for that condition: 
	. . . .
	(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma[,] or chronic obstructive 
pulmonary disease.
	. . . .
	(b) Service connection will not be established under 
this section if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non[-]service-related supervening condition or 
event as the cause of the claimed condition.  


Under this regulation, the veteran is relieved of his burden 
of providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions; all this is subject to 
the exception in paragraph (b).  

This regulation does not require a medical nexus, but rather 
a nexus is presumed if the other conditions are met.  The 
reason behind this relaxed standard is the circumstances 
surrounding the testing of mustard gas.  Some Naval personnel 
were experimentally exposed to mustard gas during full-body 
field or chamber tests of protective equipment and clothing 
conducted at the Naval Research Laboratory, located at 
Edgewood Arsenal, Washington, DC, between 1943 and 1945.  
Similar testing may have been conducted at other locations 
during World War II.  

These World War II tests were classified, participants were 
instructed not to discuss their involvement, and medical 
records associated with the tests are generally unavailable.  
No long-term follow-up examinations were conducted.  For 
these reasons, some participants may not have filed claims 
with VA for disabilities resulting from mustard gas 
poisoning, or, if they did file claims, may have experienced 
difficulty establishing entitlement to benefits.  

VA believes that the special circumstances surrounding these 
World War II testing programs have placed veterans who 
participated in them at a disadvantage when attempting to 
establish entitlement to compensation for disability or death 
resulting from the experimental exposure.  The proposed rule 
specifies that, if exposure occurred under the described 
circumstances, disabilities or deaths resulting from certain 
diseases are to be recognized as connected to veteran's 
exposure in-service.  

57 Fed. Reg. 1699 (1992).  



Veterans who were exposed to mustard gas during experimental 
tests of protective clothing and equipment during World War 
II, however, face a potentially insurmountable disadvantage 
when attempting to establish entitlement to compensation.  
These tests were conducted behind a strictly enforced veil of 
secrecy, medical records associated with the tests are 
generally unavailable, and no long-term follow-up 
examinations were conducted.  As a result, service medical 
records for individuals who participated in those tests may 
not show evidence of the acute effects of mustard gas 
exposure.  

Furthermore, it is likely that participants who developed 
chronic effects of exposure did not previously file 
compensation claims with VA solely because they had been 
instructed not to discuss their involvement in the tests.  
Physicians who may have treated these veterans for chronic 
effects more than [forty] years ago have almost certainly 
retired from private practice, making it impossible to 
establish that a chronic form of one of the specified 
disabilities has existed continually since exposure to 
mustard gas.  For these reasons, VA believes that requiring a 
chronic form of one of the specified conditions, rather than 
establishing a manifestation requirement, better serves the 
purpose of rulemaking.  

57 Fed. Reg. 33876 (1992).


Analysis

The appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death due to 
mustard gas exposure.  38 U.S.C.A. § 5107(a).  
This is based on the veteran's account that he was exposed to 
mustard gas during active military service.  

The veteran's account of in-service exposure was not 
inherently incredible and must be presumed true for the 
purposes of establishing a well-grounded claim.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  It is also based on the 
post-service medical evidence establishing a diagnosis of the 
specified conditions contained in 38 C.F.R. § 3.316.  
[redacted].  

The appellant has submitted evidence in support of her claim 
and she has had the opportunity to provide personal testimony 
regarding the facts in this case.  Both the veteran and the 
appellant provided specific details of alleged in-service 
mustard gas exposure.  The claim is that the veteran 
underwent secret testing in December 1942 during basic 
training while stationed at Camp Crowder, Missouri.  The RO 
requested verifying information from the Department of the 
Army and the U.S. Army Chemical and Biological Defense 
Agency.  In February 1995, the latter organization responded 
based on the information provided.  In addition, the Director 
of the VA Compensation and Pension Service reported to the RO 
in May 1994 that Camp Crowder was not involved in any type of 
chemical/biological warfare activity.  That determination was 
according to records provided to VA by the Department of 
Defense Mustard Gas Study Project.  

The appellant testified that the veteran had been seeing 
physicians for treatment of his respiratory problems since 
late-1946 or early-1947, and that this treatment continued 
through the years.  Tr., 6.  The appellant did not provide 
any specific information regarding these physicians or 
indicate whether such records are available.  The veteran 
denied post-service medical treatment in his original 
application for compensation for a lung disorder in April 
1946.  The March 1962 medical statement from Dr. M.L. states 
he that he first saw the veteran for respiratory complaints 
in April 1961.  Moreover, in his July 1962 substantive 
appeal, the veteran contended that he did not appeal the 
original denial of service connection for chest pain because 
he had not yet developed any other post-service symptoms, and 
that he only sought professional medical attention in 1961 
when his condition became bad.  

In his October 1992 notice of disagreement, the veteran 
argued that he faced an insurmountable disadvantage 
establishing entitlement to compensation, in part, because no 
long-term follow-up examinations were conducted after 
service.  The appellant submitted the same statement to her 
congressman in June 1993.  

However, even if there were prior medical records that have 
not been obtained in this case, the veteran, during his 
lifetime, and the appellant. During the course of her claim, 
consistently maintained that the veteran did not mention the 
alleged in-service testing prior to the enactment of 
38 C.F.R. § 3.316 because the veteran had been instructed to 
maintain secrecy regarding such in-service testing.  
Consequently, the claimed records would not provide 
additional facts supporting the claim that the veteran was 
exposed to mustard gas testing during basic training.  

For these reasons, the Board finds that the RO has satisfied 
its duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107.  

The probative evidence of record does not support the claim 
that the veteran was exposed to mustard gas testing during 
basic training in December 1942 at Camp Crowder, Missouri.  
The only affirmative evidence of the claimed exposure 
consists of statements of the veteran and statements from the 
appellant and her daughter regarding what the veteran had 
told them.  This allegation is not supported by the service 
department or service department records.  

The U.S. Army Chemical and Biological Defense Agency 
considered the specific details of the alleged exposure and 
concluded that it could not assist in researching the claimed 
exposure.  This organization did, however, indicate that it 
appeared that the veteran may have been describing his gas 
chamber training, i.e., tear gas and/or chlorine, during 
basic training.  




More importantly, the Director of the VA Compensation and 
Pension Service reported to the RO in May 1994 that according 
to records provided to the VA by the Department of Defense 
Mustard Gas Study Project, Camp Crowder was not involved in 
any type of chemical/biological warfare activity.  

There are also some factual inconsistencies surrounding the 
claimed mustard gas exposure as previously related by the 
veteran and now related by the appellant and her daughter.  
The veteran entered active duty on December 16, 1942.  The 
service medical records show the veteran was admitted on 
December 27, 1942 for a four-day history of cough and 
greenish expectoration.  The veteran was transferred to the 
hospital on December 31, 1942 without return to duty.  

In his October 1992 notice of disagreement, the veteran 
stated that during December 1942, while stationed at Camp 
Crowder, Missouri, he was required to take part in a secret 
test of protective equipment in which he was purposely 
exposed to mustard gas.  He reported that at the time he was 
subjected to the test, he had just recovered from pneumonia, 
making him particularly susceptible to lung damage from the 
exposure to the mustard gas.  This would place the alleged 
exposure in January 1943 since the veteran was hospitalized 
continuously from late-December 1942 through January 12, 
1943.  

In reporting the factual events as related to her by the 
veteran, the appellant's daughter testified that the veteran 
developed chronic respiratory problems immediately following 
the secret mustard gas testing, for which he was hospitalized 
for two weeks.  She reiterated that the exposure to mustard 
gas occurred in December 1942, which was prior to the 
December 1942 hospitalization.  Tr., pp.1, 7.  This clearly 
demonstrates a factual discrepancy regarding when the veteran 
allegedly underwent the secret mustard gas testing.  

These inconsistencies lessen the trustworthiness and 
probative value of all the statements, especially since they 
are being made some 50 years after the claimed event, and 
only after the veteran and appellant gained knowledge of the 
impending change in the law providing for compensation for 
those veteran's who had undergone secret mustard gas testing 
during active duty and subsequently developed chronic 
respiratory difficulties.  

In his October 1992 notice of disagreement, the veteran 
argued that he had been instructed not to discuss his 
involvement in those tests.  The appellant's daughter 
testified that the veteran was told to remain silent about 
the testing and he only filed a claim after learning that a 
regulation regarding mustard gas exposure was to be enacted.  
Tr., p. 2.  The appellant reiterated this testimony.  Tr., p. 
5.  However, this is not a case where a veteran or appellant 
filed an initial claim for compensation pursuant to the new 
mustard gas provisions.  The veteran had submitted claims for 
compensation for chronic lung problems since his original 
application in April 1946.  It is only after having knowledge 
of the new regulation that the veteran raised a new theory 
based on participation in secret mustard gas experiments.  

Despite undergoing such testing and having knowledge that he 
experienced progressive respiratory difficulties since that 
testing, the veteran never mentioned this exposure when 
seeking medical treatment for his problems, even as late as 
1991.  It is not unreasonable to expect that the veteran 
would have mentioned the in-service exposure in order to 
receive proper medical evaluation and care in 1991, 
irrespective of an admonition to remain silent nearly 50 
years earlier.  The veteran stated "[b]efore enactment of 
this regulation, I faced an insurmountable disadvantage when 
attempting to establish entitlement to compensation because 
the tests were conducted behind a strictly enforced veil of 
secrecy, medical records associated with the tests were 
unavailable, and no long-term follow-up examinations were 
conducted."  This did not prevent him from relating the 
events to his private physicians, in confidence, in order to 
receive proper medical care.  

When all of the above evidence is considered together, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran did not have full-body mustard gas exposure 
during active service.  

The Board also finds that there is probative medical evidence 
of record that demonstrates a post-service cause for the 
veteran's chronic respiratory diseases, which caused his 
death.  The March and April 1991 private examination records 
show the veteran related a 10-year history of cigarette 
smoking 35 years earlier.  The veteran also related a 30-year 
history of unprotected exposure to paint in the manufacture 
of venetian blinds and also to saw-dust during post-service 
employment.  Both physicians who examined and treated the 
veteran during these hospitalizations remarked that the 
veteran's thirty-year history of lung exposure to 
particulates and spray paint and saw-dust contributed to the 
veteran's condition.  [redacted].  

Therefore, even presuming full-body exposure to mustard gas 
during active military service, there is affirmative evidence 
that establishes a non-service-related supervening condition 
or event as the cause of the development of the veteran's 
chronic respiratory disorders.  38 C.F.R. § 3.316.  

The certificate of death lists the immediate cause of death 
as acute respiratory failure due to COPD and pulmonary 
fibrosis.  The next question is whether COPD and pulmonary 
fibrosis are service-related.  

The veteran's service medical records do not include a 
medical diagnosis of COPD or pulmonary fibrosis.  Although 
the veteran had been treated for pneumonia, beginning in 
December 1942, these records also show the pneumonia resolved 
at that time.  The January 1943 radiological report showed 
the lung fields were essentially negative and the veteran was 
described as improved at discharge.  




The October 1944 admission was for acute catarrhal 
nasopharyngitis and possible atypical pneumonia.  Again, 
radiologic examination of the chest showed the lung fields 
were clear at that time.  The veteran's March 1946 separation 
examination specifically included the in-service history of 
pneumonia, but the physician reported that the examination of 
the lungs at that time showed no abnormalities.  Chest x-ray 
examination was negative.  Additionally, the physician 
specifically recorded in his report that the in-service 
pneumonia would not result in disability or untimely death.  

The medical evidence does not show a diagnosis of one of the 
presumptive diseases listed under 38 C.F.R. § 3.309 during 
the initial post-service year.  

The initial post-service medical diagnosis of a chronic lung 
disorder is contained in Dr. M.L.'s March 1962 letter, 
showing the veteran was diagnosed with pulmonary sarcoidosis 
following examination and testing in April 1961.  In a May 
1962 letter, Dr. M.L. opined that the veteran's sarcoidosis 
was of unknown etiology and was most likely in existence for 
many years prior to 1961, and that it was entirely possible 
that the pneumonia dated the onset of the sarcoidosis.  
However, the Board denied service connection for pulmonary 
sarcoidosis in January 1963.  In addition, sarcoidosis is not 
listed as an immediate or contributory cause of death.  

Moreover, the Board finds that this medical opinion has 
little probative value on the issue of direct service 
connection for sarcoidosis.  His opinion is rendered 
approximately fifteen years after the veteran's separation 
from active service.  His opinion is speculative in nature, 
insofar as, this physician does not account for the negative 
physical and diagnostic service examination findings at 
separation from service.  The physician did not state that he 
undertook a review of the service medical records in 
rendering this opinion.  

This is compared with the physician at separation in March 
1946, who was aware of the veteran's reported pre-service 
pleurisy and the in-service treatment for pneumonia.  That 
physician specifically included the in-service history of 
pneumonia and concluded that the physical and chest x-ray 
examination of the lungs showed no abnormalities.  Dr. M.L. 
also did not account for the veteran's post-service cigarette 
smoking history or his long-term, post-service employment 
exposure to paint and saw-dust while manufacturing venetian 
blinds.  The evidence shows that this pre-dated Dr. M.L.'s 
assessment because the 1991 medical records show he worked in 
an office subsequent to that position.  

Dr. M.L.'s opinion is also outweighed by the medical findings 
and conclusions of the veteran's treating physicians in 1991.  
These physicians had more background information regarding 
the veteran's post-service history.  These physicians took 
into account the veteran's prior history of cigarette 
smoking, as well as his long-term, post-service, unprotected, 
employment exposure to spray paint and saw-dust.  These 
physicians indicated that the veteran's thirty-year history 
of lung exposure to particulates and spray paint and saw-dust 
contributed to the veteran's severe pulmonary insufficiency.  

These physicians did not relate any of the veteran's post-
service chronic pulmonary insufficiency to the in-service 
pneumonia or any other incident or event of active service.  
These physicians did not relate pulmonary sarcoidosis, COPD 
or fibrosis to active service.  Finally, Dr. R.H., who is a 
specialist in pulmonary medicine, diagnosed COPD, 
bronchiectasis, sarcoidosis, emphysema and laryngitis, but 
this physician also did not relate any post-service lung 
disease to active service.  

The appellant and her daughter provided statements and 
testimony relating the veteran's chronic respiratory problems 
to active service.  They are qualified to relate their 
observations.  The appellant's daughter testified that the 
veteran had chronic respiratory problems after separation 
from service.  Tr., pp. 1-2.  

The appellant testified that she met the veteran shortly 
after separation and that he had had respiratory problems all 
the time they were together.  Tr., p. 5.  However, they are 
not qualified to render a medical opinion relating post-
service COPD or pulmonary fibrosis to any incident or event 
of active service.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

For these reasons, the Board finds that the appellant has not 
presented or identified competent medical evidence relating 
post-service COPD or pulmonary fibrosis to any incident or 
event of active service.  The Board finds that a service-
related disease or injury did not contribute materially or 
substantially to cause the veteran's death.  The Board also 
finds that the veteran's death was not due to service-
connected disease or injury, and the veteran did not have a 
disability evaluated as total and permanent in nature at the 
time of his death.  

The evidence is not evenly balanced in this case and the 
Board concludes that the veteran's death was not due to 
mustard gas exposure or any other service-related disease or 
injury.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

